DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In each of claims 1, 6, and 7, the second to the last line, “the bucket wheels” is indefinite because only “a bucket wheel” was previously claimed.

In claims 2 and 8, “a semicircular cavity is provided in a position corresponding to the bucket wheel” is indefinite because plural bucket wheels were claimed.  It is not clear if claim 2 is claiming that there is a semicircular cavity for each bucket wheel.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hobbs, U. S. Patent 2,293,547.

	Hobbs shows in figure 1 a continuously variable transmission provided with an outer housing 19.  An intermediate housing is provided in the middle of the outer housing 19, a first end cover (the left-most vertical wall of housing 19 in figure 1) and a second end cover (the vertical wall toward the right in figure 1, to which the “fixed member 49” is attached) are respectively provided on both sides of the intermediate housing.  The inside of the intermediate housing is a cavity structure, and the cavity inside the intermediate housing and insides of the first end cover and the second end cover form an inner cavity in which the elements of the transmission are contained.
	A first shaft 18 penetrates in the middle of the first end cover, is rotatably connected to the first end cover (since all of the transmission elements are rotationally supported by the outer housing 19, each element of the transmission is rotatably connected to each element of the outer housing), and a first sun gear 24 is fixedly provided on the first shaft 18.  The first sun gear 24 is located inside the first end cover, and is adjacently provided with a first support frame, the left end plate of rotary casing 20, having fixed bearing pin 16.  A first planet gear 25 is provided on an outer circumference of the first sun gear 24 and is engaged with the first sun gear 24.  The first planet gear 25 and the first sun gear 24 constitute a first planet gear set.
	A second shaft 23 penetrates in the middle of the second end cover, is rotatably connected to the second end cover, and a second sun gear 28 is fixedly provided on the second shaft 23.  The second sun gear 28 is located inside the second end cover, and is adjacently provided with a second support frame, the right end plate of rotary casing 20, having fixed bearing pin 17.  A second planet gear 27 is provided on an outer circumference of the second sun gear 28 and is engaged with the second sun gear 28.  The second planet gear 27 and the second sun gear 28 constitute a second planet gear set.
	The first planet gear 25 and the second planet gear 27 are fixedly connected through a planet gear shaft 26 that penetrates through the first planet gear 25, the first support frame (left plate), the second support frame (right plate), and the second planet gear 27 in turn.  The planet gear shaft 26 is rotatably connected to the first support frame (left plate) and the second support frame (right plate) respectively.  A bucket wheel 29 (also shown in figure 2) is fixedly provided on the planet gear shaft 26 located between the first support frame and the second support frame.  As shown in figure 2, bucket wheels 29, 31 fixedly provided on a plurality of the planet gear shafts 26, 30 constitute a bucket wheel set.
(claim 1)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al., CN 206708333 (a translation of which was provided with the IDS dated 8/12/21) in view of Escott, U. S. Patent 1,576,585.

Tang et al. shows in figures 1-5 a continuously variable transmission provided with an outer housing 11.  The inside of the housing 11 is a cavity structure.
	A first shaft 1 is rotatable, and a first sun gear 2 is fixedly provided on the first shaft 1.  The first sun gear 2 is adjacently provided with a first support frame 6.  A first planet gear 3 is provided on an outer circumference of the first sun gear 2 and is engaged with the first sun gear 2.  The first planet gear 3 and the first sun gear 2 constitute a first planet gear set.
	A second shaft 9 extends from the other end of the transmission, is rotatable, and a second sun gear 8 is fixedly provided on the second shaft 9.  The second sun gear 8 is adjacently provided with a second support frame 10.  A second planet gear 12 is provided on an outer circumference of the second sun gear 8 and is engaged with the second sun gear 8.  The second planet gear 12 and the second sun gear 8 constitute a second planet gear set.
	The first planet gear 3 and the second planet gear 12 are fixedly connected through a planet gear shaft 4 that penetrates through the first planet gear 3, the first support frame 6, the second support frame 10, and the second planet gear 12 in turn (fig. 5).  The planet gear shaft 4 is rotatably connected to the first support frame 6 and the second support frame 10 respectively.  A bucket wheel 7 is fixedly provided on the planet gear shaft 4 located between the first support frame 6 and the second support frame 10.  Bucket wheels 7 fixedly provided on a plurality of the planet gear shafts 4 constitute a bucket wheel set (figs. 2 and 4).
(claim 1)

	As shown in figure 4, a semicircular cavity is provided in a position corresponding to the bucket wheel 7 in an inner wall of the outer housing 11, and the bucket wheel 7 is located in the semicircular cavity.
(claim 2)

	As shown in figures 1-3, there are 3 or more first planet gears 3.
(claim 3)

	As shown in figure 2, there are 3 or more second planet gears 12.
(claim 4)

	As shown in figure 4, a central bucket wheel 7 is fixedly provided on the first shaft 1.  On the fifth page of the translation, a sentence beginning on the fifteenth line from the bottom states, “The input shaft 1 located inside the bucket wheel cavity shell 11 is provided with a bucket wheel 7”.
(claim 5)


	Tang et al. does not disclose that the housing includes a first end cover and a second end cover, with the first and second shafts penetrating respective covers, and the first and second sun gears being located inside the covers.


	Escott discloses a continuously variable transmission in figure 1 similar to that of Tang et al. in that it includes an outer housing 1/1a; a cavity within the outer housing 1/1a; a first sun gear 8 adjacently provided with a first support frame 6; a first planet gear 9 engaged with the first sun gear 8; a second sun gear 13 adjacently provided with a second support frame 5; a second planet gear 12 engaged with the second sun gear 13; a planet gear shaft 3 penetrating through the first planet gear 9, the first support frame 6, the second support frame 5, and the second planet gear 12 in turn; a bucket wheel 4 fixedly provided on the planet gear shaft 3 between the first support frame 6 and the second support frame 5; and a plurality of bucket wheels 4 on a plurality of planet gear shafts 3 constituting a bucket wheel set.
	Escott further discloses a continuously variable transmission provided with an outer housing 1/1a.  An intermediate housing 1 is provided in the middle of the outer housing 1/1a, a first end cover 1a (right) and a second end cover 1a (left) are respectively provided on both sides of the intermediate housing 1.  The inside of the intermediate housing 1 is a cavity structure, and the cavity inside the intermediate housing 1 and insides of the first end cover 1a (right) and the second end cover 1a (left) form an inner cavity.
	A first shaft 2 penetrates in the middle of the first end cover 1a (right), and is rotatably connected to the first end cover 1a (right).  The first sun gear 8 is located inside the first end cover 1a (right).
	A second shaft 14 penetrates in the middle of the second end cover 1a (left), is rotatably connected to the second end cover 1a (left), and the second sun gear 13 is fixedly provided on the second shaft 14.  The second sun gear 13 is located inside the second end cover 1a (left).
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include first and second end covers on the housing of Tang et al., with the first and second sun gears located inside the end covers such that the affixed first and second shafts penetrate the respective end covers in view of Escott because such a structure would provide protection to the relatively moving parts of the transmission from the surroundings as well as maintain a consistent environment for the gears to facilitate proper functioning, and additionally provide protection to the surroundings, including humans, from the meshing gears.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. in view of Langford, GB 762,873.

Tang et al. shows in figures 1-5 a continuously variable transmission provided with an outer housing 11.  The inside of the housing 11 is a cavity structure.
	A first shaft 1 is rotatable, and a first sun gear 2 is fixedly provided on the first shaft 1.  The first gear 2 is adjacently provided with a first support frame 6.  A first planet gear 3 is provided on an outer circumference of the first gear 2 and is engaged with the first gear 2.  The first planet gear 3 and the first gear 2 constitute a first planet gear set.
	A second shaft 9 extends from the other end of the transmission, is rotatable, and a second gear 8 is fixedly provided on the second shaft 9.  The second gear 8 is adjacently provided with a second support frame 10.  A second planet gear 12 is provided on an outer circumference of the second gear 8 and is engaged with the second gear 8.  The second planet gear 12 and the second gear 8 constitute a second planet gear set.
	The first planet gear 3 and the second planet gear 12 are fixedly connected through a planet gear shaft 4 that penetrates through the first planet gear 3, the first support frame 6, the second support frame 10, and the second planet gear 12 in turn (fig. 5).  The planet gear shaft 4 is rotatably connected to the first support frame 6 and the second support frame 10 respectively.  A bucket wheel 7 is fixedly provided on the planet gear shaft 4 located between the first support frame 6 and the second support frame 10.  Bucket wheels 7 fixedly provided on a plurality of the planet gear shafts 4 constitute a bucket wheel set (figs. 2 and 4).
(claims 6 and 7)
	As shown in figure 4, a semicircular cavity is provided in a position corresponding to the bucket wheel 7 in an inner wall of the outer housing 11, and the bucket wheel 7 is located in the semicircular cavity.
(claim 8)

	Tang et al. does not disclose that the housing includes a first end cover and a second end cover, with the first and second shafts penetrating respective covers, and the first and second sun gears being located inside the covers.
	Tang et al. does disclose that the first gear 2 is a sun gear, but does not disclose that the second gear, nor both the first gear and second gear, are gear rings.

	Langford discloses a continuously variable transmission in figure 1 similar to that of Tang et al. in that it includes an outer housing 41/43/47 defining a cavity, a first gear 52 fixed to a first shaft 15 and adjacently provided with a first support frame 44, a first planet gear 57 engaged with the first gear 52, a planet gear shaft 59 that penetrates through the first planet gear 57 and the first support frame 44, and a plurality of bucket wheels 64 (p. 2, lines 25-27) fixedly provided on a plurality of the planet gear shafts 59 to constitute a bucket wheel set.
	Langford further discloses the outer housing 41/43/47 includes an intermediate housing 41 provided in the middle of the outer housing, a first end cover 47, and a second end cover 43 respectively provided on both sides of the intermediate housing 41.  The cavity inside the intermediate housing 41 is a cavity structure, and the cavity inside the intermediate housing 41 and the insides of the first end cover 47 and the second end cover 43 form an inner cavity.
	Langford teaches locating the first gear 52 inside the first end cover 47 such that the first shaft 15 affixed to the gear 52 penetrates in the middle of the first end cover 47 and is rotatably connected to the first end cover 47.
	Langford teaches the planet gear 57 may engage a gear ring 52, as shown in figure 1, or may engage a sun gear through an idler gear (p. 1, lines 56-64).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include first and second end covers on the housing of Tang et al., with the first and second gears located inside the end covers such that the affixed first and second shafts penetrate the respective end covers in view of Langford because such a structure would provide protection to the relatively moving parts of the transmission from the surroundings as well as maintain a consistent environment for the gears to facilitate proper functioning, and additionally provide protection to the surroundings, including humans, from the meshing gears.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to gear rings or a gear ring and sun gear with an idler in place of the first and second sun gears of Tang et al. in view of Langford because “it is preferable that the movement of the retarding means in the outer parts of their paths should be opposite to that of the oil entrained by the rotatable member” (p. 1, lines 47-51) to improve the efficiency of the transmission (p. 1, line 67), accomplished by “the planets may be in mesh with at least one annular gear ring having its teeth on the interior of its periphery.  Alternatively the gear element may be in the form of a sun wheel, each planet pinion being meshed indirectly through an idler pinion” (p. 1, lines 56-64).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 1,507,369 (Escott) September 1924 - patent referred to by U. S. Patent 1,576,585.  Includes axial cross section showing bucket wheel form and more than three planet gears.

GB 235,291 (Escott) June 1925 - first planet gear set, a second planet gear set, and a bucket wheel set are inside a housing including an intermediate housing and two end covers.  Similar to U. S. Patent 1,576,585 and includes discussion of possible modifications.

U. S. Patent 1,933,143 (Janssen) October 1933 - two-part hydraulic wheels, with each part fixed to one of the planet gears.  The gearing is enclosed within an outer housing.

FR 1030000 (Pierrugues) June 1953 - bucket wheels sandwiched between two planet and sun gear gear sets.  The gearing is enclosed within an outer housing.

U. S. Patent 3,511,113 (Rheault) May 1970 - has vanes on the exterior of a carrier instead of bucket wheels, but discloses, "Although two pairs of planetary gears 14 and 15 are shown in the drawings, obviously three or more pairs of such gears could be provided."  The gearing is enclosed within an outer housing.

CN 101392822 (Liu) March 2009 - listed on the IDS dated 8/12/21, and reviewed when reviewing the Global Dossier.

CN 203082133 (Zhu et al.) July 2013 - listed on the IDS dated 8/12/21 and reviewed when reviewing the Global Dossier.

WO 2018/137437 (Tang et al.) August 2018 - listed on the IDS dated 8/12/;21, and reviewed when reviewing the Global Dossier.

CN 109654207 (Tang et al.) April 2019 - listed on the IDS dated 8/12/21, and reviewed when reviewing the Global Dossier.

U. S. Patent 10,677,337 (Tang et al.) June 2020 - "Provided is a continuously variable transmission capable of solving a technical problem of a complex structure comprising three planetary gear sets including a planetary gear set at an input end, a planetary gear set at an output end and a bucket wheel-based planetary gear set. "

U. S. Patent Application Publication 2022/0107017 (Tang et al.) April 2022 - CVT with a first planet gear set, a second planet gear set, and a bucket wheel set, all inside first and second end covers of an outer housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659